815 F.2d 705
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James SMITH, Plaintiff-Appellant,v.P.W. KEOHANE, Warden, Defendant-Appellee.
No. 87-5186.
United States Court of Appeals, Sixth Circuit.
March 25, 1987.

Before ENGEL and GUY, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
Appellant filed his notice of appeal from an order entered by the district judge which denied appellant's motion for counsel.  Such an order is not appealable.   Henry v. City of Detroit Manpower Dep't, 763 F.2d 757 (6th Cir.)  (en banc), cert. denied, 106 S. Ct. 604 (1985).


2
This appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.